In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            _________________
                             NO. 09-16-00074-CR
                            _________________

                         JUSTIN YOUNG, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                 On Appeal from the Criminal District Court
                         Jefferson County, Texas
                        Trial Cause No. 16-24290


                         MEMORANDUM OPINION

      Justin Young (Young or Appellant) appeals his conviction for the offense of

intoxication manslaughter, enhanced by a prior felony conviction to the

punishment range for a first degree felony offense. On February 19, 2016,

Appellant waived indictment and proceeded to trial on the offense of intoxication

manslaughter (enhanced by one felony conviction). On that same date, Appellant

entered an agreed plea of guilty to the offense of intoxication manslaughter and


                                            1
pleaded true to the prior conviction alleged in the information, with part of the

agreement being that Appellant would be sentenced to forty-five years

confinement in the Institutional Division of the Texas Department of Criminal

Justice, with the provision that he could appeal the trial court’s ruling on pre-trial

suppression motions.

      Prior to the beginning of trial and plea agreement, Appellant filed a Motion

to Suppress and a First Amended Motion to Suppress. The trial court held a

hearing on the suppression motions on July 2, 2015. The trial court entered an

Order denying Appellant’s Motion to Suppress on July 16, 2015. The trial court

also entered written findings of fact and conclusions of law. Timely written Notice

of Appeal was filed on March 1, 2016. We affirm.

                               STANDARD OF REVIEW

      We review the trial court’s denial of a motion to suppress under a bifurcated

standard. Baird v. State, 398 S.W.3d 220, 226 (Tex. Crim. App. 2013). We afford

almost total deference to the trial court’s determination of facts. Id. (citing

Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010)). The trial court is

the sole arbiter of questions of fact and of the weight and credibility to give

testimony. Id. (citing Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim. App. 2007)

(quoting State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000)). When a trial

                                             2
judge makes written findings of fact, the reviewing court examines the record in

the light most favorable to the ruling and upholds those fact findings so long as

they are supported by the record. Id. (citing Valtierra, 310 S.W.3d at 447). We

review de novo the legal significance of the facts as found by the trial court. Id.

(citing Derichsweiler v. State, 348 S.W.3d 906, 913 (Tex. Crim. App. 2011)).

      The law protecting citizens from unreasonable searches and seizures is

settled. The Fourth Amendment protects citizens against unreasonable searches or

unreasonable seizures by government officials. U.S. Const. amend. IV; Wiede, 214
S.W.3d at 24. To suppress evidence for an alleged Fourth Amendment violation,

the defendant bears the initial burden of rebutting the presumption that the police

acted properly. See Young v. State, 283 S.W.3d 854, 872 (Tex. Crim. App. 2009),

cert. denied, 558 U.S. 1093 (2009); Amador v. State, 275 S.W.3d 872, 878 (Tex.

Crim. App. 2009) (citing Russell v. State, 717 S.W.2d 7, 9 (Tex. Crim. App. 1986).

In evaluating a trial court’s suppression ruling, we must keep in mind that the

“touchstone of the Fourth Amendment is reasonableness, not individualized

suspicion.” Samson v. California, 547 U.S. 843, 855 n.4 (2006). In evaluating

whether a given search was reasonable, we evaluate the “scope and manner of

execution.” Maryland v. King, 133 S. Ct. 1958, 1970 (2013).



                                            3
                       TESTIMONY AT SUPPRESSION HEARING

      Four witnesses testified at the suppression hearing: Officer Adam Little,

Officer Daniel Norsworthy, Dr. Darioush Kavouspour, and Emily Gilman, a nurse.

Prior to testimony, the State and Defendant agreed to the admission of State’s

Exhibit 1, a medical records affidavit and attached thirty-three pages of medical

records from Christus Hospital-St. Elizabeth pertaining to Justin Young.

      According to the Final Patient Care Report from the EMS (EMS Report) that

was included within Exhibit 1, on January 9, 2014, at about 9:00 p.m., Beaumont

EMS was dispatched to the scene of a two-car accident. When the EMS personnel

arrived at the scene of the accident, they found Young inside the front seat of one

of the vehicles. An entry in the medical records indicates that the other vehicle’s

driver was pronounced dead at the scene.

      The narrative portion of the EMS Report states that Young was “combative

and [] physically aggressive” with emergency personnel and began to “kick, punch,

bite and spit” at personnel as they tried to render treatment to him at the scene, and

Young verbally threatened EMS and police. Young was transported to the hospital,

and according to the notes in Young’s EMS report, “[d]uring MD assessment Pt

admits to ingesting PCP earlier tonight prior to driving[.]” Officer Norsworthy

accompanied Young to the hospital along with the EMS, and Norsworthy was also

                                             4
present at the hospital with Young when Young made the statement about using

PCP.

       Officer Norsworthy testified that EMS and fire department personnel were

already at the scene when he arrived. Norsworthy explained that he placed Young

in handcuffs “for safety purposes. He was fighting like fire, [it] took a lot of us to

get him under control so he didn’t hurt himself or others.” It was at the hospital

when Norsworthy overheard Young make statements to the hospital personnel

about using drugs:

       [Defense attorney] Q. Did you hear him make any statements to
       E.M.S.?

       [Officer Norsworthy] A. To the immediate staff at the hospital I heard
       him say that he was on PCP.

Officer Norsworthy testified that he was about five to seven feet from where the

hospital staff was working on Young, when he heard Young tell the hospital

personnel about the PCP. Norsworthy explained that he remained close so that if

Young became aggressive again, Norsworthy could make sure nobody would get

hurt. According to Officer Norsworthy, it was the medical personnel who asked

Young about drugs, Norsworthy did not ask Young about any drug use,

Norsworthy did not instruct any of the medical personnel to ask Young about drug



                                             5
use, and Norsworthy heard what he believed were medical questions by the

medical personnel.

      Dr. Darioush Kavouspour also testified at the hearing. Dr. Kavouspour is a

medical doctor and has been Assistant Director of trauma at Christus Hospital for

the past eighteen years. After reviewing a two-page report from Exhibit 1, Dr.

Kavouspour confirmed that he was on duty when Young was brought into the

hospital, and that he authored and dictated the report about an hour after treating

Young in the emergency room. Dr. Kavouspour testified that the notation in his

report that “[t]he patient is under arrest at the present time with Beaumont PD[,]”

was just an impression and something he became aware of only after he had been

working with Young. Dr. Kavouspour said he “[n]ever[]” had any conversation

with a police officer about the patient being under arrest at the beginning while

working up the patient, and it was only at the end of his medical treatment when he

had a conversation with the officer about the status of the patient. Dr. Kavouspour

explained that police officers come and go in the emergency room and are

routinely present for various reasons, so he would not necessarily know why they

are present.

      When a patient comes into the hospital, Dr. Kavouspour conducts a workup

on the patient that includes obtaining information needed to treat the patient

                                            6
including medical history, history of drug usage, medications, alcohol, and details

of the accident. Dr. Kavouspour explained that he routinely orders a urinalysis and

blood testing and such screens are done “immediately at the time of the initial

evaluation[]” of the patient. He personally ordered Young’s urinalysis. Dr.

Kavouspour testified that the urinalysis did not have anything to do with whether

the patient has admitted to drug use; it was done as part of Dr. Kavouspour’s

clinical exam and in relation to gathering information and vital signs, and when the

patient comes in with signs of “combativeness, hypertension, change in

neurological status[,]” Dr. Kavouspour orders a urinalysis.

      Emily Gilman, R.N. (Gilman or Nurse Gilman), testified that she was on

duty the night that Young was treated at the hospital. She recalled that a police

officer was with Young at the time Young was brought into the emergency room

and that Young was in handcuffs. Officer Little handed Nurse Gilman an empty

vial for her to do a “mandatory blood draw[]” on Young, which she performed and

then she handed the blood sample back to Officer Little, because the hospital does

not do the analysis on that sample. According to Nurse Gilman, the emergency

room physician would have performed a physical exam on the patient and ordered

any tests. While she could not recall whether a urinalysis was done on Young,

Gilman indicated that the records would reflect that information, and she would

                                            7
have just followed the orders of the physician. Nurse Gilman testified that when

Young first arrived at the hospital, Young’s heart rate was “very high” and his

blood pressure was also high, both of which would be “red flags[]” that could

indicate “anything from internal bleeding to drugs or alcohol.” According to Nurse

Gilman, a urine screen would be helpful in assessing what was causing the high

blood pressure or heart rate. Additionally, Gilman confirmed that no one from the

Beaumont Police Department asked her to obtain a urine sample from Young.

      According to Beaumont Police Officer Daniel Norsworthy, on the evening

of the accident, around 9:00 p.m., Young was driving a truck that was involved in a

bad accident. The cab of Young’s truck was severed from the truck bed in the

accident. Young’s truck collided with a car driven by Alexis Neal, who died as a

result of the accident. Officer Little testified that Young was combative at the

scene of the accident, and the police handcuffed Young and placed him under

arrest at that time. Officer Little did not hear Young make any statements at the

scene because the Officer was “too busy fighting with [Young] and trying to get

E.M.S. to give [Young] the shot for the excited delirium to calm him down.”

Officer Little did not read Young his Miranda rights or question Young at the

scene. Officer Little learned later from Officer Norsworthy that Young made

statements about drug usage. Officer Norsworthy rode with Young in the EMS

                                            8
vehicle to the hospital, but Officer Little did not. Officer Little drove to the

hospital after gathering more facts from the accident scene.

      While at the hospital, Officer Little gave Nurse Gilman a tube for a

mandatory blood draw, and the nurse performed the blood draw and returned the

vial to Officer Little, and he sent the vial for testing. Officer Little did not recall

speaking with Dr. Kavouspour. Officer Little did not recall when the medical

personnel ordered a urinalysis, and he did not know about the urinalysis until after

the district attorney told him a urinalysis had been done. According to Officer

Little, neither he nor Officer Norsworthy had any conversation with the hospital

personnel about the urinalysis. At the hospital, Officer Little read Young his

Miranda rights and statutory warning, and because Young stated he no longer

wanted to speak with the officer, Officer Little did not question Young about the

accident.

      Officer Little testified that a urinalysis is something that the doctors or

nurses “would perform on their own for their own medical deal.” Over all the years

of his experience as a police officer, he has never asked for a urine sample, and it

would not have been a practice of the BPD to ask for a urine specimen.

      Officer Little testified that, at one point that night, Young asked Officer

Little what he was being charged with, and Officer Little told Young about the

                                              9
crash and that someone was killed, but Young did not seem to believe or

understand him. Little said that five minutes later, Young asked the same question.

According to Officer Little, Young appeared incoherent at times, and the Officer

did not question Young. Officer Little also testified that he could “smell the aroma

of PCP emitting from [Young’s] body and [] breath.”

      The trial court entered an “Order on Defendant’s Motion to Suppress”

wherein the trial court denied the motion to suppress and included findings as

follows:

             Pursuant to the parties’ joint request, the Court’s ruling on
      Defendant’s suppression motion does not encompass the admissibility
      of test results from the mandatory blood draw by hospital personnel at
      the behest of law enforcement due to the fact the Texas Court of
      Criminal Appeals has granted the State’s motion for rehearing in State
      v. Villarreal, No. PD-0306-14, 2014 WL 6734178 (Tex. Crim. App.
      Nov. 26, 2014), reh’g granted, Feb. 25, 2015, the seminal case on
      admissibility of mandatory blood draws.

            Therefore, the Court’s ruling is limited to the admissibility of
      the remaining evidentiary items at issue, to-wit: (1) test results of the
      defendant’s urine specimen, and (2) Defendant’s purportedly
      incriminating statements made to hospital personnel allegedly
      overheard by law enforcement.

            ....

             The record evidence indicates that Defendant was brought to
      the hospital for medical treatment after he had been arrested for
      operating a vehicle while intoxicated at the scene of a fatal automobile
      collision.

                                            10
       In addition to the normal complement of hospital personnel
actively engaged in provi[di]ng medical treatment to Defendant, law
enforcement officers were also present in the examination area since
Defendant was handcuffed and under arrest at that time.

      Proper medical treatment required hospital personnel to gather
information from Defendant and perform tests and analyses for
purposes of diagnosing his condition at that time.

      The fact that law enforcement officers were also present when
hospital personnel were treating Defendant, and that statements made
by Defendant during the normal course of this medical treatment may
have been overheard by these law enforcement officers, were
unavoidable results of the circumstances existing at that point in time.

      ....

       From the foregoing record facts, the Court FINDS that the
treating physician, and those hospital personnel working with and for
him, acted independent of any law enforcement officer then present,
and within their duties in medically treating Defendant.

       The Court further FINDS that the medical procedures at issue --
Defendant’s urine test, and the gathering of Defendant’s medical
history and then-existing condition by hospital personnel -- were
performed solely for purposes of medically treating Defendant; and at
no time while diagnosing and treating the Defendant did hospital
personnel ever act in conjunction with, or as an agent for, law
enforcement.

      The record evidence clearly demonstrates that hospital
personnel were exclusively concerned with Defendant’s medical care
and acted only to diagnose and treat Defendant’s injuries. No credible
and reliable evidence has been presented to establish any collusion or
complicity by hospital personnel with law enforcement in this matter.

             ....

                                      11
             Applying clearly controlling law to the record facts described
      above, the Court concludes that law enforcement and hospital
      personnel conducted their activity in accordance with their respective
      professional duties and obligations, in the necessary presence of each
      other, but, most importantly, mutually exclusive of each other. The
      Court, therefore, DENIES the Defendant’s Motion to Suppress with
      regard to the results of Defendant’s urine tests, and with regard to any
      statements made by Defendant to hospital personnel during their
      diagnosis and treatment of Defendant.

                                ISSUES ON APPEAL

      Appellant presents four issues on appeal. In his first and second issues,

Appellant argues that the trial court committed reversible error by denying

Appellant’s motion to suppress the statements made by Appellant to EMS about

his drug use in violation of his rights under the Fourth Amendment to the United

States Constitution as well as under Article 1, Section 9 of the Texas Constitution1

and Articles 28.01 and 38.232 of the Texas Code of Criminal Procedure. In issues

three and four, Appellant argues the trial court committed reversible error by

denying Appellant’s Motion to Suppress the test results of the urine sample

obtained from Appellant at the hospital because Appellant contends the test was
      1
         Tex. Const. Art. I, § 9 (“The people shall be secure in their persons,
houses, papers and possessions, from all unreasonable seizures or searches, and no
warrant to search any place, or to seize any person or thing, shall issue without
describing them as near as may be, nor without probable cause, supported by oath
or affirmation.”).
      2
         See Tex. Code Crim. Proc. art. 28.01 (West 2006) (pretrial proceedings),
art. 38.23 (West 2005) (Texas exclusionary rule).
                                           12
done in violation of his rights under the Fourth Amendment to the United States

Constitution as well as under Article 1, Section 9 of the Texas Constitution and

Articles 28.01 and 38.23 of the Texas Code of Criminal Procedure. Appellant

contends that the statements and urinalysis should have been suppressed because

the State failed to prove the warrantless arrest was supported by probable cause

and failed to show that the medical treatment was administered with his consent,

thereby rendering the medical personnel agents of law enforcement and causing the

evidence to have been illegally obtained. We overrule all four issues.

                                     ANALYSIS

      It is undisputed that Appellant was arrested without a warrant. Additionally,

the record indicates that the State did not have a warrant for the collection of

Young’s urine and the urinalysis. Therefore, Young satisfied his initial burden

when he established that the search or seizure occurred without a warrant. See

Amador, 275 S.W.3d at 878. The burden then shifted to the State to establish that

the search and the seizure were reasonable. Id.; Torres v. State, 182 S.W.3d 899,

902 (Tex. Crim. App. 2005); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App.

2005).

      In order to preserve a complaint for appellate review, a party must present

the trial court with a timely request, objection, or motion stating the specific

                                            13
grounds for the desired ruling if those grounds are not apparent from the context

and he must also obtain a ruling. See Tex. R. App. P. 33.1(a)(1)(A); Wilson v.

State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002). An issue on appeal that does

not comport with the objection made at trial presents nothing for appellate review.

See Lucio v. State, 351 S.W.3d 878, 900 (Tex. Crim. App. 2011) (citing Dixon v.

State, 2 S.W.3d 263, 265 (Tex. Crim. App. 1998)); Ibarra v. State, 11 S.W.3d 189,

197 (Tex. Crim. App. 1999); Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—

Texarkana 2005, pet. ref’d). On appeal, Appellant contends that both his

warrantless arrest and his urinalysis were not supported by probable cause.

Appellant did not assert this argument in the trial court in his Motions to Suppress

nor did he make this argument at the suppression hearing.

      On appeal, Appellant also argues that the State failed to prove that he

consented to the medical treatment or that he needed emergency care. Appellant

argues that, under Sections 74.104 and 74.105 of the Texas Civil Practice and

Remedies Code, his consent for medical care is required, except to the extent

emergency medical treatment was necessary under section 773.008 of the Texas

Health and Safety Code. See Tex. Civ. Prac. & Rem. Code Ann. §§ 74.104, 74.105

(West 2011); Tex. Health & Safety Code Ann. § 773.008 (West 2010). According



                                            14
to Appellant, he was not in need of emergency care and he never consented to the

medical treatment, and therefore

             . . . these actions and words by the police created an agency
      relationship with the medical personnel when there was no evidence
      that Appellant consented to such treatment and, without such consent,
      Appellant should have been in jail rather than being treated by the
      medical personnel and evidence being gathered against him.

      Young generally asserted at the hearing and in his motions that the taking of

the urine and questioning of Young by hospital personnel violated the Fourth

Amendment because the hospital personnel were acting as agents for law

enforcement when they did so. However, Young did not present any arguments

pursuant to sections 74.104 or 74.105 of the Texas Civil Practice and Remedies

Code, nor did he argue that there was a failure to establish the need for emergency

medical treatment under section 773.008 of the Texas Health and Safety Code. At

no point during the suppression hearing or before the trial court did Young argue

or contend that the Officers lacked probable cause to arrest him or that the hospital

personnel needed or lacked probable cause to ask him questions or order medical

tests as part of their treatment of Young. Therefore, Young failed to preserve these

complaints. See Tex. R. App. P. 33.1(a); see Lucio, 351 S.W.3d at 900; Ibarra, 11
S.W.3d at 197; Wright, 154 S.W.3d at 241.



                                            15
      Nevertheless, even if Young had preserved such arguments, we find the

arguments unpersuasive. Young’s complaint before the trial court focused solely

around his contention that the warrantless taking of the urine sample and

urinalysis3 violated his Fourth Amendment right as recognized by the United States

Supreme Court case of Missouri v. McNeely4 and the Texas Court of Criminal

Appeals decision in State v. Villarreal.5 And, Young argued in his motions that, as

in Ferguson v. City of Charleston,6 the collection and testing of his urine and the

questioning of Young by the hospital and medical personnel, were done for the

purpose of the collection of evidence for criminal law enforcement purposes in

violation of his Fourth Amendment. Young makes similar arguments on appeal, as




      3
        Pursuant to the joint request of the State and Young, the trial court did not
make a ruling on the admissibility of the test results taken from the mandatory
blood draw. Therefore, we limit our discussion to the (1) test results from Young’s
urine specimen, and (2) Young’s purportedly incriminating statements made to
hospital personnel allegedly overheard by law enforcement.
      4
          Missouri v. McNeely, 133 S. Ct. 1552 (2013).
      5
          State v. Villarreal, 475 S.W.3d 784 (Tex. Crim. App. 2015) (per curiam).
      6
          Ferguson v. City of Charleston, 532 U.S. 67 (2001).

                                             16
to the urine test as well as to the statement he made to medical personnel, therefore

we address his arguments together.7

      Unlike Villarreal, this case does not involve a situation where the State

requested the medical personnel to obtain a urinalysis as part of a mandatory

procedure. Additionally, unlike the facts in Ferguson, the medical personnel did

not ask Young questions or order the urinalysis solely for the specific purpose of

gathering incriminating information from Young to be used in a criminal case or

prosecution. Rather, the trial court determined that the medical procedures at

issue—the urine test and gathering of information from Young by the treating

physician and medical personnel—were “performed solely for purposes of

medically treating Defendant[]” and the trial court found there was “[n]o credible

and reliable evidence [] presented to establish any collusion or complicity by

      7
        Young has not raised a Fifth Amendment challenge to the evidence. Young
did not provide a basis in his Appellate Brief for his statement that the trial court’s
ruling violated Article I, Section 9 of the Texas Constitution and Articles 28.01 and
38.23 of the Texas Code of Criminal Procedure, separate from his argument
pertaining to the Fourth Amendment. Briefs asserting rights under the Texas
Constitution as compared to the Federal Constitution should generally specify any
separate grounds under federal and state law. McCambridge v. State, 712 S.W.2d
499, 501-02 n.9 (Tex. Crim. App. 1986). If a party fails to provide authority in
support of an assertion then the issue has not been properly preserved for review
on appeal. Tex. R. App. 38.1(i) (providing that appellant’s brief must cite the
record and appropriate authority). Therefore, we need not decide whether the trial
court erred under Article 1, Section 9 of the Texas Constitution and Articles 28.01
and 38.23 of the Texas Code of Criminal Procedure. See Tex. R. App. P. 47.1.
                                              17
hospital personnel with law enforcement in this matter.” Because these

determinations turned on the trial court’s evaluation of the testimony and

credibility of Dr. Kavouspour, Nurse Gilman, and the Officers, and are supported

by the record, we are required to grant almost total deference to these findings. See

Baird, 398 S.W.3d at 226.

      In Wilkerson v. State, 173 S.W.3d 521 (Tex. Crim. App. 2005), the Court

examined whether, in the context of the Fifth Amendment, a CPS worker was an

agent for law enforcement. 173 S.W.3d at 526-33. Therein, the Court held that

“only when a CPS investigator (or other non-law enforcement state agent) is acting

in tandem with police to investigate and gather evidence for a criminal prosecution

are [Miranda] warnings required.” Id. at 523. Because there was no evidence that

the CPS worker was “acting in tandem” with or at the direction of the police, the

trial court did not abuse its discretion by admitting the statements the defendant

made to the CPS worker. Id. at 523-24. In its analysis, the Court noted that the

defendant’s Fifth Amendment right not to be questioned or compelled to be a

witness against himself and to receive Miranda8 rights applies to custodial

interrogations by “law enforcement officers or their agents.” Id. at 527. And, while

it may sometimes be difficult to determine whether the non-law enforcement

      8
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                            18
person acted as an agent for law-enforcement, the courts should look for

information in the record about the relationship between the police and potential

police agent and determine “[w]as [the] custodial interview conducted (explicitly

or implicitly) on behalf of the police for the primary purpose of gathering evidence

or statements to be used in a later criminal proceeding against the [defendant]?” Id.

at 530-31.

      We also find the case of State v. Huse, No. PD-0433-14, 2016 Tex. Crim.

App. LEXIS 72 (Tex. Crim. App. Apr. 13, 2016), to be instructive. In Huse, the

Court examined the use of a grand jury subpoena to obtain the defendant’s medical

records which included a blood analysis. Following a traffic accident, the

defendant refused the officer’s request for a specimen of breath or blood for a

blood alcohol analysis, but the officer transported the defendant to hospital for

treatment. 2016 Tex. Crim. App. LEXIS 72, at **3-4. At the hospital, blood was

drawn by the medical personnel for medical purposes. Id. at *4. After examining

relevant criminal statutes concerning procedures for grand jury subpoenas, the

Court of Criminal Appeals concluded that such evidence need not be suppressed

where the State obtained the medical records in the absence of any specific

statutory violation. The Court explained that, as previously examined in State v.

Hardy, 963 S.W.2d 516 (Tex. Crim. App. 1997), “the State neither extracted

                                            19
Appellee’s blood nor instigated the blood alcohol analysis[.]” Id. at 16. The Court

explained that “‘whatever interests society may have in safeguarding the privacy of

medical records [in general], they are not sufficiently strong to require protection

of blood-alcohol test results taken by hospital personnel solely for medical

purposes after a traffic accident.’” Id. at 18 (quoting Hardy, 963 S.W.2d at 527).

      We find Appellant’s argument that he did not give consent for the medical

treatment and his argument that his care was not medically necessary for

emergency care to be inapposite. First, we note that Young did not make these

arguments to the trial court. Second, whether he gave consent to medical treatment

as defined by civil statutes, or whether the care rendered by the emergency room

personnel was necessary for life-threatening injuries, would not be determinative

of our inquiry in this criminal case. See generally Huse, 2016 Tex. Crim. App.

LEXIS 72 (after examining relevant criminal statutes, such evidence need not be

suppressed where the State obtained the medical records in the absence of any

specific statutory violation); Murray v. State, 245 S.W.3d 37 (Tex. App.—Austin

2007, pet. ref’d) (no error to deny motion to suppress test results of DWI arrestee’s

blood that was performed by hospital staff for purpose of medical treatment; also

holding that HIPAA does not protect medical records from subpoena in a criminal

prosecution); see also Garcia v. State, 95 S.W.3d 522, 526-27 (Tex. App.—

                                            20
Houston [1st Dist.] 2002, no pet.) (concluding that defendant did not have a

reasonable expectation of privacy in the blood-alcohol test results obtained for

medical purposes following an accident); Knapp v. State, 942 S.W.2d 176, 179

(Tex. App.—Beaumont 1997, pet. ref’d) (appellant’s privacy rights were not

violated when medical records containing blood alcohol levels, obtained by grand

jury subpoena, were admitted at trial).

      In this case, Appellant was transported by EMS from the scene of a horrific

crash in which the cab of his truck had separated from its bed, and the driver of the

other vehicle was killed. According to the EMS report, Appellant had “Altered

Consciousness[,]” was trapped inside his vehicle until he “violently removed

himself from [the] cab of the truck via the broken rear window in the cab[,]” and

was combative towards EMS personnel. The witnesses at the suppression hearing

testified that Young seemed incoherent both at the scene of the accident and at the

hospital, smelled of PCP, asked the same questions repeatedly, and had physical

signs of distress that included a rapid heartbeat and elevated blood pressure. Dr.

Kavouspour testified that he questioned the patient and ordered tests to assess

Young’s condition as necessary for medical treatment and not for law enforcement

purposes.



                                            21
      Viewing the evidence in the light most favorable to the trial court’s rulings

relating to the complained-of evidence, we conclude that the trial court’s ruling

was well within the proper exercise of its discretion. The record fully supports the

trial court’s finding that statements Young made in response to questioning by

hospital personnel, as well as the urinalysis, were independently obtained by the

medical personnel for purposes of rendering medical treatment to Young. The trial

court did not abuse its discretion in denying the motions to suppress with respect to

the complained-of evidence.

      We overrule all of Young’s issues and affirm the Judgment of the trial court.

      AFFIRMED.

                                                    _________________________
                                                       LEANNE JOHNSON
                                                             Justice

Submitted on August 4, 2016
Opinion Delivered August 24, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                            22